.*(Note: The present application is being examined under the AIA  first inventor to file provisions)                       Detailed Office Action
                                                    Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112, paragraphs a and b, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention due to the following:
Regarding the red rectangular form with sloped left and right sides, placed immediately behind the top/upper head piece component—The nature of this element is ambiguous, open to multiple interpretations. For example, it could possibly be merely flat surface paint (as in the manner of the red striping surface treatment on the neck bars. On the other hand, it could feasibly be a three-dimensional separable piece component. It’s not concretely, narrowly clear from the submitted drawing representation.
                                         
    PNG
    media_image1.png
    227
    349
    media_image1.png
    Greyscale

Due to the aforementioned ambiguity, it is unclear what the actual structural configuration of the design claim may or may not be comprised of.
The claim is therefore rejected.
Note: Any amended replacement drawing sheet should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
Any inquiry concerning this communication or earlier communications from the examiner may be directed to SUSAN M LEE whose telephone number is (571)272-6027.  The examiner can normally be reached Monday – Friday, 11:00 AM – 8:00 PM. The examiner’s supervisor, Susan Bennet Hattan can be reached on (571)272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

/Susan Moon Lee/
Primary Examiner